





EXHIBIT 10.1




EXPRESS, INC. EMPLOYMENT INDUCEMENT AWARD AGREEMENT
NON-QUALIFIED STOCK OPTIONS
*  *  *  *  *
Participant: [_____]
Grant Date: [____]
Number of Shares of Common Stock Purchasable: [____]
Per Share Exercise Price: [____]
Scheduled Expiration Date:        10 years after the Grant Date                
Exercisability (i.e. “Vesting”) Terms:    See Section 3 below                
*  *  *  *  *
THIS EMPLOYMENT INDUCEMENT AWARD AGREEMENT (this “Agreement”) is entered into by
and between Express, Inc., a Delaware corporation (the “Company”), and the
Participant specified above, as of the Grant Date specified above. This
Agreement documents the grant by the Company to Participant of a Non-Qualified
Stock Option to purchase the Number of Shares of Common Stock Purchasable
specified above, subject to the terms of this Agreement (the “Option”). The
grant of the Option constitutes an “Employment Inducement Award” under Section
303A.08 of the NYSE Listed Company Manual. Any shares of Common Stock issued in
connection with the Option shall not be issued under the Express, Inc. 2018
Incentive Compensation Plan (the “Plan”) or any other stockholder-approved
equity compensation plan of the Company; provided, however, that all of the
other terms of the Plan shall apply to the Option as though the Option was an
Award under the Plan.
1.
Grant and Acceptance of Option and Agreement.



(a)
The Company hereby grants to Participant the Option as of the Grant Date. The
Option constitutes the right of Participant to purchase the Number of Shares of
Common Stock Purchasable at the Per Share Exercise Price, subject to the terms
of this Agreement. No part of the Option is intended to qualify as an Incentive
Stock Option. Except as otherwise specifically provided for in the Plan, nothing
in this Agreement provides, or is intended to provide, Participant with any
protection against potential future dilution of Participant’s interest in the
Company for any reason. Participant shall not have any rights of a stockholder
in respect of the shares purchasable under the Option until such shares are
delivered to Participant upon the exercise of the Option, and no adjustments
shall be made for dividends in cash or other property, distributions, or other
rights in respect of any such shares, except as otherwise specifically provided
for in the Plan.



(b)
Participant must accept the terms of this Agreement within sixty days after the
Agreement is presented to Participant for review. Participant may not exercise
any portion of the Option before the terms of this Agreement have been accepted.
If Participant does not timely accept this Agreement, the Company shall
automatically accept this Agreement on Participant’s behalf.








--------------------------------------------------------------------------------





2.
Plan Terms.



(a)
This Agreement is subject in all respects to the terms of the Plan (including
any amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Option), and all of the
terms of the Plan are made a part of and incorporated into this Agreement as if
they were each expressly set forth herein; provided, however, that any shares of
Common Stock issued in connection with the Option shall not be issued under the
Plan or any other stockholder-approved equity compensation plan of the Company
and any such shares shall not impact the Plan’s or any other plan’s share pool
in any way. Any capitalized terms not defined in this Agreement shall have the
same meaning as is ascribed under the Plan.



(b)
Participant acknowledges receipt of a true copy of the Plan (which is also filed
publicly) and a prospectus describing the material terms of the Plan.
Participant has read the Plan carefully and fully understands its content,
including the Committee’s broad authority to administer the Plan (as set forth
under Article III of the Plan).



3.
[Exercisability (i.e., “Vesting”) and Forfeiture.



(a)
General. The Option shall become exercisable pursuant to the schedule set forth
in the table below, provided Participant has not incurred a Termination before
the applicable exercisability date. There shall be no proportionate or partial
exercisability in the periods prior to each exercisability date.

    
Exercisability Date
 
Percentage of Option Exercisable
[_____]
[_____]
[_____]
[_____]
 
[_____]
[_____]
[_____]
[_____]



Forfeiture. Subject to Section 3(c), Section 3(d), and Section 3(e) below, upon
Participant’s Termination for any reason, (i) any unexercisable portion of the
Option shall be immediately forfeited in its entirety for no additional
consideration and (ii) any exercisable portion of the Option shall remain
exercisable for ninety days following Termination (or until the Scheduled
Expiration Date, if earlier) and then be forfeited in its entirety for no
additional consideration.


(b)
Death or Disability. Notwithstanding Section 3(b) above, if Participant incurs a
Termination due to Participant’s death or Disability, then any portion of the
Option not previously forfeited shall become fully exercisable and the Option
shall remain exercisable for one year following Termination (or until the
Scheduled Expiration Date, if earlier) and then be forfeited in its entirety for
no additional consideration.



(c)
Retirement. Notwithstanding Section 3(b) above, if Participant incurs a
Retirement (as defined below), (i) then the portion of the Option that is
scheduled to become exercisable on the next exercisability date (to the extent
not previously forfeited) shall become exercisable upon such Retirement and
remain exercisable for ninety days following Retirement and (ii) any
unexercisable portion of the Option shall be immediately forfeited in its
entirety for no additional consideration. “Retirement” means any voluntary
Termination by Participant, other than a Termination for Cause, death, or
Disability, at or after the time Participant reaches age fifty-five and
completes at least ten years of full-time continuous service with the Company or
an Affiliate.



(d)
Cause. Notwithstanding anything in this Agreement, if Participant incurs a
Termination for Cause, the entire Option, whether or not exercisable, shall be
immediately forfeited in its entirety for no additional consideration.








--------------------------------------------------------------------------------





(e)
Effect of Detrimental Activity. For the avoidance of doubt, Section 10.4 of the
Plan, regarding Detrimental Activity, shall apply to the Option.



(f)
Recoupment. For the avoidance of doubt, Section 14.23 of the Plan, regarding
recoupment and clawback of Awards under the Plan, shall apply to the Option.]



4.
Method of Exercise and Payment. Subject to Section 7 below, to the extent that
the Option has become exercisable with respect to a number of shares of Common
Stock as provided in the Agreement, such portion of the Option may thereafter be
exercised by Participant, in whole or in part, at any time or from time to time
prior to the forfeiture or expiration of that portion of the Option, including
by the delivery of any form of exercise notice as may be required by the
Committee and payment in full of the Per Share Exercise Price multiplied by the
number of shares of Common Stock underlying the portion of the Option exercised.



5.
Non-transferability. Neither the Option nor any rights or interests with respect
thereto shall be sold, exchanged, transferred, assigned, or otherwise disposed
of in any way by Participant (or any beneficiary(ies) of Participant), other
than by testamentary disposition by Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber,
or otherwise dispose of or hypothecate the Option in any way, or the levy of any
execution, attachment, or similar legal process upon the Option contrary to the
terms of this Agreement shall be null and void and without legal force or
effect.



6.
Governing Law. All questions concerning the construction, validity, and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.



7.
Withholding of Tax. The Company shall have the power and the right to deduct or
withhold, or require Participant to remit to the Company, an amount sufficient
to satisfy any federal, state, local, and foreign taxes of any kind (including
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
or any other applicable law, rule, or regulation with respect to the Option and,
if Participant fails to do so, the Company may otherwise refuse to issue or
transfer any shares of Common Stock otherwise required to be issued under this
Agreement. Any statutorily required minimum withholding obligation with regard
to Participant may, unless not permitted by the Committee, be satisfied by
reducing the amount of cash or shares of Common Stock otherwise deliverable to
Participant hereunder, and any additional tax withholding up to the maximum
permissible withholding may be satisfied similarly provided such reduction or
shares would not cause adverse accounting or tax consequences to the Company.



8.
Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.



9.
Notices. Any notice hereunder by Participant shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the General Counsel of the Company. Any notice hereunder by the Company shall be
given to Participant in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as Participant may have on file with the
Company.



10.
No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Company. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its Affiliates to terminate
Participant’s employment or service at any time, for any reason and with or
without cause.






--------------------------------------------------------------------------------







11.
Transfer of Personal Data. Participant authorizes, agrees, and unambiguously
consents to the transmission by the Company (or any Affiliate) of any personal
data information related to the Option for legitimate business purposes
(including the administration of the Plan). This authorization and consent is
freely given by Participant.



12.
Compliance with Laws. The grant of the Option and the issuance of any shares of
Common Stock under the Option shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules, and regulations (including the Exchange Act and the Securities Act)
and any other law or regulation applicable thereto. The Company shall not be
obligated to grant the Option or issue any share of Common Stock under the
Option if such grant or issuance would violate any such requirements.



13.
Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the Option is intended to be exempt from the applicable requirements of Code
Section 409A and shall be limited, construed, and interpreted in accordance with
such intent.



14.
Binding Agreement; Assignment. This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
Participant shall not assign (except as provided by Section 5 above) any part of
this Agreement without the prior express written consent of the Company.



15.
Headings. The titles and headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of this Agreement.



16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.



17.
Further Assurances. Participant shall do and perform (or shall cause to be done
and performed) all such further acts and shall execute and deliver all such
other agreements, certificates, instruments, and documents as the Company
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement.



18.
Severability; Waiver. The invalidity or unenforceability of any term of this
Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any term of this Agreement in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law. The
waiver by any party to this Agreement of a breach of any term of the Agreement
shall not operate or be construed as a waiver of any other or subsequent breach.



19.
Acquired Rights. Participant acknowledges and agrees that: (a) the Company may
terminate or amend the Plan at any time; (b) the grant of the Option is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including the Option)
give Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy, or resignation.



20.
Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means.
Participant consents to receive those documents by electronic delivery and to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.








--------------------------------------------------------------------------------





By signing below, Participant agrees that the Option is granted under and
governed by the terms of this Agreement and the Plan, as of the Grant Date.
PARTICIPANT
 
 
EXPRESS, INC.
 
 
 
 
 
 
 
 
Sign name:
 
 
Sign name:
 
 
 
 
 
 
 
 
Print name:
 
 
Print name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 






